IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

 

IN THE MATTER OF THE SEARCH OF ) No. 3:19-MJ00564MMS
)
Canary account for )
"ksizzle1988@gmail.com" )
)
)
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT
I, Dale Boothroyd, am a Task Force Officer with the Drug Enforcement
Administration (DEA), in the Anchorage, Alaska, District Office, and in that

capacity declare and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this Affidavit in support of an application for a search warrant under 18 U.S.C.
§§ 2703(a), 2703(b)(1)(A), and 2703(c)( 1)(A) related to offenses under 21 U.S.C. §§
846 and 841(a)(1) (Conspiracy to Distribute Narcotics) and 18 U.S.C. §§ 924(c)
(Possession of a Firearm in Furtherance of a Drug Trafficking Offense) and 1201
(Kidnapping) for information associated with an account (the "SUBJECT CANARY
ACCOUNT") that is stored at premises owned, maintained, controlled, or operated by
Canary Connect, Inc. ("Canary"). The information to be disclosed by Canary and
searched by the government is described in the following paragraphs and in
Attachments A and B.

NOV 2 1 2019

1
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/21/19 Page 1 of 11
. The requested search warrant seeks authorization to seize any data on the SUBJECT
CANARY ACCOUNT that constitutes evidence of violations of 21 U.S.C. §§ 846
and 841(a)(1) (Conspiracy to Distribute Narcotics), 18 U.S.C. §§ 924(c) (Possession
of a Firearm in Furtherance of a Drug Trafficking Offense) and 18 U.S.C. §§ 1201
(Kidnapping).

. I have been employed as a Task Force Officer with the Drug Enforcement
Administration since October 2018. Prior to my assignment with the Drug
Enforcement Administration, I was assigned to the Statewide Drug Enforcement Unit
with the Alaska State Troopers from April 2018 to September 2018. Prior to my
assignment with AST, I was assigned to uniformed patrol with the Anchorage
International Airport Police/Fire Department for six years. Thus, in total I have
approximately 7 years of law enforcement experience.

. During the course of my law enforcement career, I have written and/or executed
numerous search and seizure warrants for narcotics, dangerous drugs, and related
records, and assisted in the seizure of hundreds of thousands of dollars in proceeds
and/or assets derived from such illegal activity.

. During the course of my employment as a law enforcement officer, I have gained
experience in conducting drug investigations and have received the benefit of many
years of such experience of fellow agents, investigators and officers.

. During the course of my employment with the these three agencies, I have worked in
an undercover capacity and conducted investigations of controlled substances

violations in conjunction with agents, investigators.-end officers from other

2 NOV 2 1 20%
Case 3:19-mj-00564-MMS Document 1-1 Filed 1 19 Page 2 of 11
jurisdictions. I have also worked with and conducted investigations utilizing
confidential sources. I have also conducted or assisted in investigations which have
led to the arrest and conviction of persons for violations dealing with the sale,
possession and/or manufacture of controlled substances, and the seizure and forfeiture
of assets. As part of these investigations, I have able to interview arrested subjects
and their associates. Through these interviews, I have learned how and why these
offenders conduct various aspects of their drug trafficking activities, to include
communicating, manufacturing, packaging, distribution, transportation and
concealment of controlled substances and assets and money laundering.

. L attended the Alaska Law Enforcement Training Academy #12-02 where I received
947 hours of training. I have obtained my Intermediate Police Certificate from the
Alaska Police Standards Council. I have attended a 40 hour "Jetway" training course
presented by the Drug Enforcement Administration and El Paso Intelligence Center. I
have attended a 40 hour "Undercover Survival and Tactics" course present by the
Midwest Counterdrug Training Center. I have also attended a 7 hour course on Drugs
in Alaska at the State Crime Laboratory. I have obtained an A.A.S degree from Finger
Lakes Community College, graduating in 2009 with a major in Conservation Law
Enforcement.

. Because this affidavit is being submitted for the limited purpose of establishing
probable cause, I have not included in this affidavit every detail of every aspect of the
investigation. Rather, I have set forth facts that I believe are sufficient to establish

probable cause for the issuance of the requested search warrant. Unless specifically

3
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/22749 NOY.23 L/4Y
indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only.

9. I make this affidavit based, in part, on personal knowledge derived from my
participation in this investigation and, in part, upon information and belief. The
sources of my information and belief are: (a) oral and written reports about this and
other investigations, which I have received directly or indirectly from officers/agents
of the Drug Enforcement Administration and other state and federal law enforcement
agencies; as well as sources of information as identified herein (b) and physical
surveillance conducted by law enforcement entities which was reported to me directly
or indirectly. This affidavit is intended to show merely that there is sufficient probable
cause for the requested warrant, and does not set forth all of my knowledge about this
matter.

10. This affidavit sets forth the facts that I believe are necessary to establish probable
cause that evidence of a crime, contraband, fruits of crime, or other items illegally
possessed, or property designed for use, intended for use, or used in committing a
crime in violation of 21 U.S.C. §§ 846 and 841(a)(1) (Conspiracy to Distribute
Narcotics) and 18 U.S.C. §§ 924(c) (Possession of a Firearm in Furtherance of a Drug
Trafficking Offense) and 1201 (Kidnapping) are located in the SUBJECT GMAIL
ACCOUNTS.

BACKGROUND AND PURPOSE OF AFFIDAVIT
11. This investigation relates to the suspected methamphetamine trafficking activities of

Pati LATWER Jr. and the associated commission of violgtoms of 21 U.S.C. §§ 846

 
   

NOV 2 1 2019
| Page 4 of 11

4
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/2
and 841(a)(1) (Conspiracy to Distribute Narcotics) and 18 U.S.C. §§ 924(c)

(Possession of a Firearm in Furtherance of a Drug Trafficking Offense) and 1201
(Kidnapping)

JURISDICTION

12.This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),

(b)(1)(A), & (c)(1)(A). Specifically, the Court is "a district court of the United States

that has jurisdiction over the offense being investigated." 18 U.S.C.

§ 2711(3)(A)(i).

INFORMATION REGARDING CANARY
13.Canary is a United States company that that offers video security products. Its
headquarters are located at 222 Broadway, Floor 19, New York, New York, within
the Southern District of New York.
14.Canary's products include a variety of models of video cameras, which record both
video and audio. Canary uploads the recordings to cloud-based servers. This allows
users to access the recordings from smartphones or other computing devices. Canary
allows its users to save download and save portions of these video recordings.
FACTS IN SUPPORT OF PROBABLE CAUSE
15.On 4/9/19, DEA in Anchorage was contacted by an employee of a mail shipping
facility in Anchorage, AK. The employee wanted to report a suspicious package. The

package was sent from "Dominic Kong" from a shipping store in Long Beach,

NOV 2 1 2019
age 5 of 11

  

5
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/21/19
California and was addressed to "Jasmine Kong" at 1579 Wintergreen, Street,
Anchorage, AK 99508. The parcel was a large brown cardboard box approximately
18" X 18" X18" and weighed approximately 55 pounds. The shipper paid $533.05 in
cash to ship the package.

16. On the same day, a scent detection K-9 exhibited a change in behavior consistent with
the presence of an odor of a controlled substance the canine is trained to recognize. A
subsequent search warrant of the parcel revealed approximately 21 pounds 6 ounces
of a white crystalline substance which field tested presumptive positive for
methamphetamine.

17.On 4/9/2019, at approximately 0800 hours, I conducted surveillance on the recipient
address listed on the parcel: 1579 Wintergreen Street, Anchorage, AK 99508. I
observed a silver Ford Flex bearing Alaska plate GDA189 parked in front of the
residence in the street. The vehicle was registered to Pati LATWER JR.

18. The shipping company advised that this was be the fifth parcel of similar weight sent
to this address from the same shipper since December 2018. All of the parcels were
sent from the same area in California and shipped next day air. The shipping company
also advised that there was one other parcel sent to 3135 E. 84th Avenue #2,
Anchorage, AK 99507.

19. On 4/9/19, DEA Special Agent M. Lathrop drove by 3135 E. 84th Ave. #2. SA
Lathrop observed a lifted black pickup truck bearing Alaska plate GYR398 which was

also registered to Pati LATWER JR.

NOV 2 1 2019

6
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/21/19 Page 6 of 11
20.On 4/10/19 at approximately 0900 hours, a controlled delivery operation began on a

Zl,

22.

23.

parcel which previously contained approximately 21 pounds 6 ounces of
methamphetamine. Agents determined Pati LATWER JR was the primary suspect and
suspected recipient of the parcel. At approximately 0917 hours, surveillance observed
vehicle GDA184, a Silver Ford Flex belonging to LATWER JR, parked on the street
outside of the target residence at 1579 Wintergreen St. At approximately 0953 hours,
the package was delivered and left at the front door by DEA TFO. R. Pawlak. Shortly
after the delivery, a male at the target residence was positively identified as LATWER
JR by ATF Special Agent R. Borgeson. LATWER JR brought the package inside the
residence. At approximately 1057 hours, surveillance observed LATWER JR leaving
the house and then leaving in the Silver Ford Flex, GDA184.

At approximately 2050 hours the same day, agents made entry into 1579 Wintergreen
Street, Anchorage, AK 99508 and retrieved the package, which was unopened, in the
kitchen, pursuant to the Federal Beeper Order obtained on the parcel.

On or about February 15, 2019 and on or about March 13, 2019ATF Special Agent T.
King, acting in an undercover capacity, purchased methamphetamine from
"INDIVIDUAL 1" and "INDVIDUAL 2". On 6/19/19, a Federal Grand Jury in
Anchorage, AK indicted INDIVIDUAL 1 and INDIVIDUAL 2 for one count of
Conspiracy to Distribute Methamphetamine and three counts of Distribution of
methamphetamine in relation to this case.

On 10/31/19, a proffer was conducted with INDIVIDUAL 1. INDIVIDUAL 1 is the

romantic partner of INDIVIDUAL 2. During the proffer, XIDUAL 1 said that

  

NOV 2 1 2018
Page 7 of 11

7
LATWER JR., known to him/her as "RADON", was the main supplier of
methamphetamine for INDIVIDUAL 1 and INDIVIDUAL 2. INDIVIDUAL 1 stated
that immediately before SA King purchased methamphetamine from him/her and
INDIVIDUAL 2 on February 15, the first time, LATWER JR. had brought over a
large bag of methamphetamine to their apartment.

24, INDIVIDUAL | stated that his/her apartment was equipped with a Canary cameras.

25. INDIVIDUAL 1 stated when the parcel intended for the Wintergreen St. address
went missing, LATWER JR believed that INDIVIDUAL 2 was responsible. For
stealing it. INDIVIDUAL 1 said that shortly after the parcel went missing,
INDIVIDUAL 2 contacted him/her and asked him/her to unlock the door.
INDIVIUDAL 1 looked at the video, which showed INDIVIDUAL 2 being forced
into the apartment by LATWER JR and two other Samoan males. The video showed
the men force INDIVIDUAL 2 to strip naked at gunpoint and beat him/her with a
frying pan: the men then demanded INDIVIDUAL 2 tell them the location of the
missing parcel.

26. INDIVIDUAL 1 returned to the apartment. When he/she arrived, LATWER JR. told
him/her that if he/she didn't leave, they would have to "take [him/her] too".
INDIVIDUAL 1 left and later returned to take INDIVIDUAL 2 to the hospital.

27. INDIVIDUAL 1 identified ksizzle1988@gmail.com as his/her Canary account.

28.INDIVIDUAL 1 explained that LATWER JR. was the primary supplier of narcotics
(methamphetamine and heroin) for himself/herself and INDIVIDUAL 2.

INDIVIDUAL 1 stated that LATWER JR. had come to htsther apartment on

8 NOV 2 1 2018
Case 3:19-mj-0O0564-MMS Document 1-1 Filed 11/21/1 ge 8 of 11
numerous occasions to complete narcotics transactions. INDIVIDUAL 1 said that
LATWER JR. instructed him/her to disable the Canary recording equipment during
these transactions, but said that he/she had not always done so. INDIVIDUAL 1 said
that his/her Canary account would therefore contain video recordings (with audio) of
LATWER JR. delivering narcotics to him/her.

29.INDIVIDUAL 1 has 6 prior criminal convictions, including a conviction for
providing false information to a peace officer in 2008 and convictions for theft,
operating under the influence, leaving the scene of an accident, and driving on a
revoked license. He/she was convicted of felony possession of a schedule IA or IIA
controlled substance in the State of Alaska, for which he/she received a suspended
imposition of sentence: the set aside was granted in 2012. I believe that
INDIVIDUAL 1 provided the information described above at least partially with the
goal of reducing his/her criminal exposure in his/her pending federal case.

30.1 respectfully submit that there is probable cause to believe that the SUBJECT
CANARY ACCOUNT contains evidence that relates to the suspected
methamphetamine trafficking activities of Pati LATWER Jr. and the commission of
the following offenses, among others: 21 U.S.C. §§ 846 and 841(a)(1) (Conspiracy to
Distribute Narcotics) and 18 U.S.C. §§ 924(c) (Possession of a Firearm in Furtherance
of a Drug Trafficking Offense) and 1201 (Kidnapping).

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
31.1 anticipate executing this warrant under the Electronic Communications Privacy Act,

in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 27 ))(A), by using the

9 NOV 2 1 2019
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/2 Page 9 of 11
warrant to require Canary to disclose to the government copies of the records and

other information (including the content of communications and stored data)

particularly described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review

that information to locate the items described in Section II of Attachment B.
AUTHORIZATION REQUEST

32. Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

33.1 further request that the Court direct Apple to disclose to the government any
information described in Section I of Attachment B that is within its possession,
custody, or control within seven (7) days. Because the warrant will be served on
Canary, which will then compile the requested records at a time convenient to it,
reasonable cause exists to permit the execution of the requested warrant at any time in
the day or night.

CONCLUSION

34. Based upon the information above, your affiant submits that there is probable cause to
believe that violations of 21 U.S.C. §§ 846 and 841(a)(1) (Conspiracy to Distribute
Narcotics) and 18 U.S.C. §§ 924(c) (Possession of a Firearm in Furtherance of a Drug
Trafficking Offense) and 1201 (Kidnapping) have been committed, that the items
described in Attachment B that are evidence, fruits, and instrumentalities of those
violations and that the items described in Attachment B are likely to be found at the

SUBJECT CANARY ACCOUNT described in Attachment A.

   
 

10
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/21/19

NOV 2 1 2019

aye 10 of 11
35. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.
f
[LX
LMT,

Date R. Boothroyd
Task Force Officer
Drug Enforcement Administration

Subscribed and sworn to before me
this 2\ day of November, 2019

MATTHEW YL SCOBLE
United States Magistrate Judge
District of Alaska

Anchorage, Alaska

 

NOV 2 1 2018
Je 11 of 11

     

11
Case 3:19-mj-00564-MMS Document 1-1 Filed 11/21/19 \
